Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158563                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  RYAN MENARD, by his conservator,                                                                     Elizabeth T. Clement
  SHELLY MENARD,                                                                                       Megan K. Cavanagh,
           Plaintiff-Appellant,                                                                                         Justices

  v                                                                 SC: 158563
                                                                    COA: 336220
                                                                    Macomb CC: 2014-003145-NI
  TERRY R. IMIG and SHARRYL ANN
  EVERSON,
             Defendants,
  and
  MACOMB COUNTY DEPARTMENT OF
  ROADS and COUNTY OF MACOMB,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 6, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the Court of Appeals erred in its determination of cause-in-
  fact; and (2) whether the narrowing of the roadway combined with the oncoming driver’s
  use of high-beam headlights, or any other cause-in-fact, was a proximate cause of the
  accident. In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellees shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellees shall also electronically file an appendix, or in the alternative, stipulate to the
  use of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellees’ brief. The parties should not submit
  mere restatements of their application papers.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2019
           p0515
                                                                               Clerk